Title: To James Madison from John Armstrong, 5 September 1813
From: Armstrong, John
To: Madison, James


Sir,
Sackets’ harbor 5 Sept. 1813.
Prevost has returned from the neiborhood of Fort George to Kingston. It is supposed that after reconnoitring Boyd’s position he did not think it adviseable to attack it. My opinion is, that he wanted to draw our attention to the West & that at no time had he any serious intention of doing more than spinning out the Campaign.
I enclose copies of my correspondence with Gen. Hampton, alluded to in my last. I have a private letter from him of the 31st. closing with these words—“your letter has locked the door upon me. The close of the campaign must open to me a passage, should I not find a shorter route in the course of it.” He will be ready by the 20th. & will be at the head of an effective force of 4500 regular troops & 1500 militia.
It is with great regret I find that Gen. Williams’s private business makes necessary a furlough at this point of the Campaign. Between granting this and loosing him altogether I could not hesitate. This was the alternative presented.
By the return of the morning, the aggregate of the troops here is close upon 4000. The auxiliary Militia force ordered at this point, will be 2000.
Our last accounts from the fleets, (about four days ago) left Yeo off Niagara and Chauncy off the mouth of the Genessee river—distance about sixty miles.
I enclose a copy of a letter received from Major Lee of the 2d. unit. It shews the necessity of enlarging the monthly allowance for war expenditure. We now draw about a Million & a half for everything. Half a Million extra may enable us to keep on our legs. I have written to the Pay master of the army to furnish the funds necessary to the object stated by the Depy. paymaster. This has been done on the supposition that the extra allowance would be made & that nothing would be permitted to check the impulse given to the campaign in this last stage of it. The moment is auspicious. If Chauncy either fight to advantage or do not fight at all, in either Case, we will be in condition to execute the meditated enterprise. An order from you to the Treasury department will be necessary in obtaining the additional funds. The quarter on which Major Lee’s estimate is made will terminate on the 30th. instant. I am Sir, with the highest respect, your faithful & obedient servant
John Armstrong.
